1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on September 14, 2022.

3.	The abstract of the disclosure is objected to because the abstract should be on a separate sheet.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holding receptacle as set forth in claim 7 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2-6, the first side and second side of the DUT are not clearly defined; the structure as claimed is vague; it appears from the drawings that the flexible seal is on the second side of the DUT i.e. bottom of the wafer/DUT (not as claimed in cls. 2,4); a force is applied to the first side i.e. top of the wafer/DUT (cl. 3 is ok); cold plate is adjacent to the second side i.e. bottom of the wafer/DUT (not first side as claimed in cl. 5); the second side is in contact with the cold plate (cl. 6 is ok); thus the first and second sides of the DUT are confusing and not clearly defined;
In claim 5, last line, the phrase “a semiconductor DUT” is indefinite as it is unclear whether a semiconductor DUT is the same or different from the semiconductor DUT claimed earlier; perhaps applicant intends to say ---the semiconductor DUT--- instead;
In claim 7, the phrase “a holding receptacle” is indefinite as it is vague what a holding receptacle is and how it structurally cooperates with other components of the device.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaue et al. (2009/0183866) or Mok et al. (2008/0090429) or Ishikawa et al. (2004/0077200) or Satoshi et al. (JP09320720) or Shigeyuki (JP07263504).
As to claim 12, Sakaue discloses an apparatus comprising an outer housing e.g. 140 having a plurality of first inner walls, the outer housing being configured to receive a seal carrier e.g. 120 placed within the plurality of first inner walls, the seal carrier having a plurality of second inner walls that define a recessed cavity , wherein a semiconductor device under test (DUT) e.g. 110 is placed within the recessed cavity and a lid e.g. 141 configured to be placed over the seal carrier and fastened to the outer housing to seal the recessed cavity (see e.g. figs. 10,11,17).

    PNG
    media_image1.png
    849
    600
    media_image1.png
    Greyscale


As to claim 12, Mok discloses an apparatus comprising an outer housing e.g. 428 having a plurality of first inner walls, the outer housing being configured to receive a seal carrier e.g. 402 placed within the plurality of first inner walls, the seal carrier having a plurality of second inner walls that define a recessed cavity , wherein a semiconductor device under test (DUT) e.g. 104 is placed within the recessed cavity and a lid e.g. 302 configured to be placed over the seal carrier and fastened to the outer housing to seal the recessed cavity (see e.g. fig. 74).


    PNG
    media_image2.png
    599
    816
    media_image2.png
    Greyscale


As to claim 12, Ishikawa or Satoshi or Shigeyuki discloses an apparatus including all the claimed features, the housing; carrier; DUT and a lid (see drawings below).

    PNG
    media_image3.png
    636
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    467
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    530
    744
    media_image5.png
    Greyscale

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mok.
As to claim 13, Mok discloses an apparatus as described above comprising a plate e.g. 134,306b and a printed circuit board PCB e.g. 282,16 (e.g. figs. 21,72,74) wherein the outer housing is fastened to the plate through the PCB. Additionally, it would have been an obvious matter of design selection to fasten the housing to any static substrate, since the applicant has not disclosed that fastening the housing to the cold plate solves any problem or is for a particular reason, it appears that the claimed invention would perform equally well with the housing fastened to any substrate or fixed member as long as it provides the air tight housing.


As to claim 14, Mok discloses the apparatus as described above wherein the semiconductor DUT includes a plurality of contact pads (see figs. 72,74).
As to claim 15, Mok discloses an apparatus as described above. Mok discloses the pressure source e.g. 384 to apply force and make electrical contacts between two components. Mok teaches to apply force to make electrical contacts between two components (e.g. see paras 0015; 0023; 0029; 0033; 0247; figs. 21,72). The use of compressible pin contacts or resilient contacts would be within the level of ordinary skill in the related art for its use, since the applicant has not disclosed that the use of the compressible pins solves any problem or is for a particular reason, it appears that the claimed invention would perform equally well with the contacts disclosed by Mok.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

9.	Claims 1,10-11 are allowed.

10.	Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/
Primary Examiner, Art Unit 2858